
	
		II
		111th CONGRESS
		2d Session
		S. 4003
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2010
			Mr. DeMint (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the International Trade Commission to
		  develop and recommend legislation for temporarily suspending duties and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Duty Suspension Facilitation Act
			 of 2010.
		2.PurposeThe purpose of this Act is to provide a
			 procedure for the development and submission of legislation by the
			 International Trade Commission regarding amendments to the Harmonized Tariff
			 Schedule of the United States in connection with the temporary suspension or
			 reduction of duty.
		3.Procedures For
			 Recommendations and Proposed Legislation Relating to Temporary Duty
			 Suspensions
			(a)In
			 generalNot later than January 1, 2012, and every 2 years
			 thereafter, the International Trade Commission shall submit to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives proposed legislation which includes recommendations regarding
			 the following:
				(1)Amendments to the
			 Harmonized Tariff Schedule of the United States extending existing temporary
			 duty suspensions or existing duty reductions.
				(2)Amendments to the
			 Harmonized Tariff Schedule of the United States providing for new temporary
			 duty suspensions or new duty reductions.
				(3)Modifications to
			 the Harmonized Tariff Schedule of the United States to make technical
			 corrections with respect to—
					(A)errors in
			 spelling, numbering, or punctuation;
					(B)errors in
			 indentation;
					(C)errors in cross
			 references to headings, subheadings, or notes;
					(D)errors in article
			 descriptions; and
					(E)other clerical or
			 typographical errors.
					(b)Agency and
			 public views regarding recommendationsIn formulating
			 recommendations and proposed legislation under subsection (a), the
			 International Trade Commission shall solicit, and give consideration to, the
			 views of interested Federal agencies and the public. The Commission
			 shall—
				(1)give notice of
			 the proposed recommendations, afford reasonable opportunity for interested
			 parties to present their views in writing; and
				(2)provide for a
			 public hearing.
				(c)Requirements
			 for duty suspension and reductionThe Commission may not
			 recommend in the proposed legislation under subsection (a) any suspension or
			 reduction in duty, if—
				(1)an interested Federal agency
			 determines such suspension or reduction is not in the interest of United States
			 and that determination is included in the record of the public hearing required
			 under subsection (b);
				(2)such suspension
			 or reduction is objected to by a domestic producer who demonstrates that there
			 is domestic production of the article for which suspension or reduction of duty
			 is recommended in commercially available quantities;
				(3)the loss in
			 revenue to the United States from such suspension or reduction of duty exceeds
			 $500,000 annually (as adjusted under subsection (f)); or
				(4)the suspension or
			 reduction in duty is to be effective for a period that exceeds 3 years.
				(d)Submission of
			 proposed legislation and recommendations
				(1)LegislationAny
			 proposed legislation submitted under subsection (a), shall include the
			 following information, if appropriate—
					(A)the heading or
			 subheading number of the Harmonized Tariff Schedule of the United States to be
			 added or amended;
					(B)the Chemical
			 Abstract Service or CAS number;
					(C)the article
			 description and duty rates for each of the headings or subheadings described in
			 subparagraph (A); and
					(D)any other
			 information that is necessary to carry out the proposed legislation, including
			 the requirements described in subsection (c).
					(2)RecommendationsAlong
			 with the proposed legislation submitted under subsection (a), the International
			 Trade Commission shall submit—
					(A)a summary of the
			 information on which the recommendation is based; and
					(B)a summary of the
			 views submitted by interested Federal agencies, the public, and other
			 interested parties.
					(e)Publication in
			 the Federal RegisterNot later than 60 days before the Commission
			 submits the proposed legislation under subsection (a), the Commission shall
			 publish the proposed legislation in the Federal Register.
			(f)Indexing for
			 inflation
				(1)In
			 generalBeginning in calendar year 2013, the dollar amount
			 described in subsection (c)(3) shall be increased by an amount equal to—
					(A)$500,000,
			 multiplied by
					(B)the percentage
			 (if any) by which the CPI for the preceding calendar year exceeds the CPI for
			 calendar year 2011.
					(2)RoundingAny
			 increase under paragraph (1)(B) shall be rounded to the nearest dollar.
				(3)DefinitionsIn
			 this subsection:
					(A)CPI for the
			 preceding calendar yearThe term CPI for the preceding
			 calendar year means the average of the Consumer Price Index as of the
			 close of the 12-month period ending on August 31 of such calendar year.
					(B)Consumer Price
			 IndexThe term Consumer Price Index means the last
			 Consumer Price Index for all-urban consumers published by the Department of
			 Labor.
					
